DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on March 12, 2021.
Claims 1, 4-13 and 15 are pending.
Claims 1, 8-10, 13 and 15 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites identifying whether a resource having the group member ID is a virtual resource that does not contain type information; and determining validity of the virtual resource as a member of the group based on the retrieved type attribute of the parent resource. 
The limitation of identifying whether a resource having the group member ID is a virtual resource that does not contain type information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – obtaining a group member identification recorded on a group creation request received from an originator device and when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request. The “obtaining” and “retrieving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The processor and storage are recited at a high-level of generality (i.e., as a generic processor/storage performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of obtaining a group member identification recorded on a group creation request received from an originator device amounts and when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request amount to gathering data which cannot provide an inventive concept and the additional elements of a processor and a storage amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).  Thus, the claim is not patent eligible.
Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 4 recites the virtual resource is addressed by appending a resource name of the virtual resource to a resource ID of the parent resource. Claim 5 recites a resource name of the virtual resource is pre-defined. Claim 6 recites the parent resource of the virtual resource is limited to a pre-defined resource type. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 4-7 do not recite any additional elements that 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites identifying whether a type of the parent resource is allowed to have the virtual resource as a child.
The limitation of identifying whether a type of the parent resource is allowed to have the virtual resource as a child, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying whether a type of the parent resource is allowed to have the virtual resource as a child. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites identifying whether a type of the virtual resource matches with a member type of the group.
The limitation of identifying whether a type of the virtual resource matches with a member type of the group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying whether a type of the virtual resource matches with a member type of the group. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites when the resource to be included in the group contains the type information, identifying a type attribute of the resource and determining validity as a member of the group based on the type attribute of the resource.
The limitation of identifying a type attribute of the resource and determining validity as a member of the group based on the type attribute of the resource, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” and “determining” in the context of this claim encompasses the user manually identifying a type attribute of the resource and determining validity as a member of the group based on the type attribute of the resource. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 11 recites the step of retrieving is performed in a group creation procedure. Claim 12 recites the step of retrieving is performed in a group updating procedure. These limitations further limit the additional elements from Claim 1. Claims 11 and 12 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites identifying whether a resource having the group member ID is a virtual resource that does not contain type information and determining validity of the virtual resource as a member of the group based on the retrieved type attribute of the parent resource. 
The limitation of identifying whether a resource having the group member ID is a virtual resource that does not contain type information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying whether a resource having the group 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – obtaining a group member identification recorded on a group creation request received from an originator device, when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request, a processor and a storage. The “obtaining” and “retrieving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g).  The processor and storage are recited at a high-level of generality (i.e., as a generic processor/storage performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining a group member identification recorded on a group creation request received from an originator device and when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request amount to gathering data which cannot provide an inventive concept and the additional elements of a processor and storage amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).  Thus, the claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites when a type of the parent resource is determined to be allowed to have the virtual resource as a child, identify whether a type of the virtual resource matches with a member type of the group and to determine validity of the virtual resource as a child.
The limitation of identify whether a type of the virtual resource matches with a member type of the group and to determine validity of the virtual resource as a child, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identify” and “determine” in the context of this claim encompasses the user manually identifying 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Allowable Subject Matter
Claims 1, 4-13 and 15 are allowed as long as the §101 rejection is overcome.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “checking whether a resource having the group member ID is a virtual resource that does not contain type information; when the resource is checked as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request; and determining validity of the virtual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
Under the first prong of Step 2A of the subject matter eligibility test, the Examiner alleges that the subject matter of claim 1 is directed to a judicial exception, namely mental processes or organizing human activity. Applicant respectfully disagrees.

The amended claims do not recite any method of organizing human activity or mental process because, under the broadest reasonable interpretation, the current claims do not cover performance in the mind but for the recitation of generic computer components. The steps of claim 1 require action that cannot be practically applied in the mind, such as, for example, obtaining a group member identification (ID) recorded on a group creation request received from an originator device: identifying whether a resource having the group member ID is a virtual resource that does not contain type 

Furthermore, the Office is reminded that a claim limitation that “could not, as a practical matter, be performed entirely in a human’s mind” does not qualify as a mental process (see e.g., Cybersource Corp. v. Retail Decisions Inc., 654 F.3d 1366 (Fed. Cir. 2011)).

In view of at least the foregoing, Applicant submits that the claimed subject matter is directed to patent-eligible subject matter under the first prong of Step 2A and therefore no further eligibility analysis is required. 

Examiner's Response:
The Examiner respectfully disagrees. As can be seen in the 101 rejection to claim 1, the Examiner has not stated that "obtaining a group member identification (ID) recorded on a group creation request received from an originator device: identifying whether a resource having the group member ID is a virtual resource that does not contain type information; and when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request". The limitations of the "checking" (now "identifying" from the amendment) and the "determining" steps are mental processes which can be performed in the mind. The steps of "obtaining" and "retrieving" are 
For at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

In the Remarks, Applicant argues:
Under the second prong of Step 2A of the subject matter eligibility test, the Examiner alleges that this judicial exception is not integrated into a practical application. Applicant respectfully disagrees.

In the case that the Examiner disagrees with the above analysis under the first prong of Step 2A, for completeness and not conceding on any of the arguments submitted herein, Applicant submits that the claimed subject matter is patent-eligible under the second prong of Step 2A as it is integrated into a practical application.

As set out in the Revised Guidance, determining whether the judicial exception is integrated into a practical application is performed by evaluating the additional elements individually and in combination using one of the following considerations:

An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; [...]



The claimed subject matter is directed to a technological improvement relating to a method for validating validity of a virtual resource as a group member. For example, Applicant explains in the disclosure that a related-art method for a group member validation cannot validate validity of a virtual resource as a group member because the <latest> resource refers to the <contentInstance> resource which is created lastly among the <contentInstance> resources having a sibling relationship therewith.

The amended claims performs obtaining a group member identification (ID) recorded on a group creation request received from an originator device; identifying whether a resource having the group member ID is a virtual resource that does not contain type information; and determining validity of the virtual resource as a member of the group based on the retrieved type attribute of the parent resource. To this end, claim 1 performs, when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request. The combination of these elements allow a virtual resource to form as a group based on validation of validity of a virtual resource which is not currently supported.



The claimed subject matter, as a whole, recite meaningful limitations beyond generally linking the use of the judicial exception to a computerized system. For example, the claimed features require at least:

•    identifying whether a resource having the group member ID is a virtual resource that does not contain type information;

•    when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request; and

•    determining validity of the virtual resource as a member of the group based on the retrieved type attribute of the parent resource.



Examiner's Response:
The Examiner respectfully disagrees. As stated above, in the 101 rejection to Claim 1, the Examiner has noted that the steps of "obtaining" and "retrieving" are additional elements under Step 2A. It is the Examiner's position that the "obtaining" and "retrieving" steps do nothing more than add insignificant extra solution activity such as data gathering or storing of data. Thus, these claim additional elements do not integrate the abstract idea into a practical application.
For at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

In the Remarks, Applicant argues:
In the case that the Office disagrees with the above analysis under Step 2A and maintains that the claimed features do not amount to significantly more than the judicial exception, for completeness and not conceding on any of the arguments submitted herein, Applicant submits that the claimed subject matter, as a whole, recite meaningful limitations that provide a technical solution necessarily rooted in computer technology and therefore, are directed to significantly more than the alleged abstract idea (see e.g., DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)). As noted above, the claimed features require at least:

•    identifying whether a resource having the group member ID is a virtual resource that does not contain type information;

•    when the resource is identified as the virtual resource, retrieving a type attribute of a parent resource of the virtual resource to be included in a group according to the group creation request; and

•    determining validity of the virtual resource as a member of the group based on the retrieved type attribute of the parent resource.

It is submitted that the the claimed subject matter includes a specific limitation other than what is well-understood, routine and conventional in the field, given that the claims are free of prior art. Accordingly, the claimed subject matter is directed to patent eligible subject matter under Step 2B of the patent-eligibility analysis.

Thus, in the event that the claimed subject matter is regarded by the Office as an abstract idea, Applicants respectfully submit that claim 1 in the instant application is still patent-eligible, meeting the second step of the Alice Corp two-part analysis.

Examiner's Response:
The Examiner respectfully disagrees. As stated above, in the 101 rejection to Claim 1, the Examiner has noted that the steps of "obtaining" and "retrieving" are 
For at least the reasons set forth above, the rejection made under 35 U.S.C. §101 is proper and thus, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
April 16, 2021/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191